Citation Nr: 1335970	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  06-35 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from February 1990 to September 1991, and from February 2003 to November 2004.  She also had the following periods of active duty for training (ACDUTRA) in the Puerto Rico Army National Guard (PRANG): February 1988 to October 1988, February 1989 to July 1989, October 1989 to February 1990, July 1991 to September 1991, August 26 to August 30, 1996, and September 15 to September 29, 1997.  There is also a computer generated Veteran identification data sheet that reflects that the Veteran served in the Army from June 1975 to September 1975; however, this service has not been verified.
 
This appeal to the Board of Veterans' Appeals (Board) arose from a March 2006 rating decision in which the RO, inter alia, declined to reopen claims for service connection for residuals of a hysterectomy, for refractive error and amblyopia, for spine disabilities, for hypertension, for skin rash, for a nervous condition, for a bilateral knee condition, and for bilateral carpal tunnel syndrome.  The Veteran filed a notice of disagreement (NOD) in April 2006, and the RO issued a statement of the case (SOC) in August 2006.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in November 2006.  

In June 2006, the Veteran testified during a hearing before RO personnel, and, in February 2008, she testified during a hearing before the undersigned Veterans Law Judge at the RO; transcripts of both hearings are of record.  

In October 2008, the Board denied the Veteran's petition to reopen claims for service connection for refractive error and amblyopia, for hypertension, for a left knee condition, for bilateral carpal tunnel syndrome, for residuals of a hysterectomy; reopened the claim for service connection for a skin rash; and reopened the claim for service connection for a nervous condition, but denied the claim on the merits.  The Board remanded the claim for service connection for a skin rash, as well as the petition to reopen the claim for service connection for cervical and lumbar spine disabilities, to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After accomplishing the requested action, the RO continued to deny each claim (as reflected in a January 2010 supplemental SOC (SSOC)), and returned the matters to the Board for further appellate consideration.  

The Veteran appealed the Board's October 2008 denial of the claim for service connection for a nervous condition and the request to reopen the claim for service connection for hypertension to the United States Court of Appeals for Veterans Claims (the Court).  In October 2009, counsel for VA's Secretary and the Veteran (the parties) filed a Joint Motion for Partial Remand with the Court.  By Order dated later that month, the Court granted the motion, vacating the Board's decision, in part, and remanding the matters to the Board for further proceedings consistent with the Joint Motion.

In August 2010, the Board reopened the claims for service connection for hypertension and cervical and lumbar spine disabilities.  At that time, the Board also remanded the claims for service connection for those disabilities, on the merits, along with claims for service connection for a skin disability and a psychiatric disability for further development.

In a December 2012 rating decision, the RO granted service connection and assigned a 0 percent (noncompensable) rating for hypertension, with a noncompensable rating effective December 20, 2004 and a 10 percent evaluation effective October 24, 2012.  In February 2013, the RO granted service connection for cervical myositis and spasms (claimed as cervico-dorsal paravertebral myositis) with an evaluation of 20 percent effective October 27, 2005.  As those rating actions represents a full grant of the benefits sought with respect to hypertension and a cervical spine disability, those issues are no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed.Cir. 1977). 

After completing additional development pursuant to the Board's August 2010 remand, the RO continued to deny each claim remaining on appeal (as reflected in a February 2013 supplemental SOC (SSOC)), and returned these matters to the Board for further appellate consideration.

In May 2013, the Board remanded the claims again to the RO, via the AMC, for further development.  After completing the requested development, the RO issued an August 2013 rating decision and granted service connection for skin rash, with a 10 percent disability rating, effective October 27, 2005.  As the August 2013 rating decision represents a full grant of the skin disability benefit sought, that issue is no longer before the Board for consideration.  See Grantham, supra. 

The RO also issued an August 2013 SSOC and continued its denial of the claims for service connection for a psychiatric disability and a lumbar spine disability.  The RO then returned those service connection claims to the Board for further appellate consideration.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claims.  A review of the documents in such file reveals that some of the documents in the Virtual VA paperless claims file, i.e., VA treatment records dated from November 1996 to February 2013, are relevant to the issue on appeal and are not duplicative of the evidence in the paper claims file.  Such evidence was considered by the RO as reflected in the February 2013 SSOC.  The RO also associated additional VA medical records in June 2013.  The August 2013 SSOC documents that the RO considered those newly associated records as well.  

The record reflects that the Veteran was previously represented in these claims by Margaret A. Costello, a private attorney, as reflected in a February 2010 VA Form 21-22a.  In March 2012, the Veteran appointed the American Legion as her representative, as reflected in her March 2012 VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative).  The Board recognizes the change in representation.

For the reasons expressed below, the matters on appeal are, again, being remanded to the RO, via the AMC.  VA will notify the appellant when further action, on her part, is required.


REMAND

Unfortunately, the Board's review of the record reveals that further RO action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters. 

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

In the Joint Motion, the parties indicated that the Board must consider the Veteran's complaints of being depressed in service, specifically including the September 13, 2004 Report of Medical History, September 14, 2004 Report of Medical Assessment and September 13, 2004 Post Deployment Health Assessment.

As noted in the May 2013 decision, the Board found that the October 2012 VA examiner, who also provided a January 2013 addendum opinion, had not clearly considered and discussed all pertinent evidence-to include the Veteran's contemporaneous, September 2004 reports of being depressed in service, which the parties to the October 2009 Joint Motion for Partial Remand had specifically noted.  

Additionally, the Board noted that the VA examiner had also not addressed other pertinent evidence, such as the report of the June 1997 VA mental disorders examination, VA medical records documenting a diagnosis of major depressive disorder in October 2000 and March 2002 (located in the Virtual VA claims file), and the September 2004 report of medical examination indicating a normal psychiatric system.  Other pertinent evidence noted by the Board included that following her November 11, 2004 separation from service, the Veteran received a diagnosis of major depressive disorder, single, mild on December 21, 2004, as reflected in a military clinic record.  On December 27, 2004 she received a diagnosis of adjustment disorder with depressed mood.  The Board further notes that a May 2006 VA medical record documents a diagnosis for major depressive disorder.  Subsequent VA medical records, such as in August 2006, June 2008 and May 2009 (located in the Virtual VA claims file), document continued complaints of, or treatment for, major depressive disorder.  

The RO subsequently arranged for a June 2013 addendum medical opinion by the October 2012 VA examiner to consider that evidence.  Although the VA examiner appears to have considered additional medical evidence from December 2004 to the present, the June 2013 addendum opinion did not indicate that the VA examiner reviewed the pertinent medical evidence from prior to that time - specifically including the September 2004 medical evidence noted in the Joint Motion for Partial Remand.  The Board further notes that the examiner did not provide a rationale as to how he reached his conclusion.

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Hence, the RO should obtain another VA medical opinion to address the psychiatric disability claim.  Consistent with the above discussion, the RO should forward the claims file to the examiner who provided the October 2012 VA examination (and June 2013 addendum medical opinion) for another supplemental opinion.  The RO should only arrange for further examination of the Veteran in regards to this claim if the original examiner is no longer available or if such examination is deemed necessary by the examiner.  

As regards the claim for service connection for a lumbar spine disability, the Board previously remanded this matter because the October 2012 VA spine examiner did not explicitly consider and discuss the Veteran's documented line of duty fall to the floor in August 1996 and her subsequent treatment.  Also, the examiner did not provide an opinion as to the lumbar spine diagnoses he made of myositis and spasms, though he did opine that the Veteran had degenerative discs and not traumatic.  

The RO obtained a June 2013 VA addendum medical opinion from the October 2012 VA spine examiner.  Although the VA examiner discussed the Veteran's August 1996 line of duty fall, the examiner did not discuss the Veteran's subsequent treatment.  Additionally, the examiner again only provided an opinion as to the Veteran's degenerative disc.  The examiner did not provide the requested opinion as to the diagnoses of myositis and spasms.

Again, once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr, supra.  The examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Nieves- Rodriguez, supra.; Stefl, supra.  

Therefore, the RO should obtain further VA medical opinion to address these matters.  As previously discussed, the RO should forward the claims file to the October 2012 VA spine examiner (who also provided the June 2013 addendum opinion) to provide the requested etiology opinion as to the Veteran's diagnoses of myositis and spasms, as well as, a further discussion of the Veteran's August 1996 fall and subsequent treatment.  The RO should only arrange for further examination of the Veteran in regards to this claim if the original examiner is no longer available or if such examination is deemed necessary by the examiner.  

If warranted, the RO should arrange for the Veteran to undergo additional VA psychiatric and/or spine examinations.  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in denial of the reopened claim(s).  See 38 C.F.R. § 3.655(b) (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(d), the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

The Board further notes that it is unclear whether the VA medical record development it ordered in the May 2013 decision has not been accomplished.  Prior to obtaining additional medical information in this appeal, to ensure that all due process requirements are met, and the record is complete, the RO should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file.  

In May 2013, the Board noted that additional outpatient treatment records from the VA Medical Center (VAMC) in San Juan, Puerto Rico, from prior to November 1996 and/or before March 2012 may exist and should be obtained.  Although the RO subsequently associated some additional VA medical records with the claims file, those records were few in number and appear to have been under the Veteran's former name.  However, when the RO previously associated VA medical records with the Virtual VA claims file, it obtained numerous records of the Veteran, under her current name.  Additionally, the RO does not appear to have attempted to obtain records from prior to November 1996.  As such, any existing VA medical records from prior to November 1996 and/or from March 2012 should be obtained following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  In regards to the records from March 2012, the RO should also clarify whether additional records exist for the Veteran, under her current name.  

The Board again emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal.  The RO's letter to the Veteran should explain that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran provide, or provide appropriate authorization for it to obtain, any outstanding, pertinent private medical records.  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, these matters are hereby REMANDED for the following actions:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran (under her former and current names), including from the VA Medical Center (VAMC) in San Juan, Puerto Rico, from prior to November 1996 and/or from March 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

The RO should specifically note that it verified whether the Veteran has medical records under both her former and current names.  

2.  Send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the appeal that is not currently of record.  Specifically request that the Veteran provide,  or provide appropriate authorization(s) to obtain, all outstanding, pertinent records of private treatment for psychiatric disability and/or lumbar spine disability.

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).  

3.  If the Veteran responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the Veteran's entire claims file, to include a complete copy of this REMAND, and copies of relevant Virtual VA records, must be made available to the individual who conducted the October 2012 VA psychiatric examination (and provided the January 2013 and June 2013 addendum opinions) for another addendum opinion.  

The medical opinion report must include discussion of the Veteran's documented medical history and assertions.  The examiner should specifically review evidence not explicitly considered previously-to include the September 13, 2004 Report of Medical History, September 14, 2004 Report of Medical Assessment and September 13, 2004 Post Deployment Health Assessment (noted in the October 2009 Joint Motion for Partial Remand).  The examiner should also note review of the other pertinent medical records, such as the June 1997 VA examination report and VA medical records (including diagnoses of major depressive disorder in October 2000 and March 2002 located in the Virtual VA file), as well as, any post-service military clinic records (including December 21, 2004 and December 27, 2004).  The examiner should also note consideration of the Veteran's lay statements.

Based on review and consideration of such evidence, the examiner should provide an addendum opinion clearly indicating whether the previously provided opinion should be reversed or revised.

The provider should set forth complete rationale for the conclusions reached and an indication that he reviewed all pertinent evidence-to include the September 13, 2004 Report of Medical History, September 14, 2004 Report of Medical Assessment and September 13, 2004 Post Deployment Health Assessment (noted in the October 2009 Joint Motion for Partial Remand)-in a printed (typewritten) report.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, the Veteran's entire claims file, to include a complete copy of this REMAND, and copies of any relevant Virtual VA records,  must be made available to the individual who conducted the October 2012 VA thoracolumbar spine examination (and June 2013 addendum opinion), for another addendum opinion.  

The examiner should specifically review and discuss all pertinent evidence of record, to include the documented line of duty fall to the floor in August 1996, subsequent in-service treatment records, post-service medical evidence, and the Veteran's lay assertions of continuing symptoms since service.

Then, for each lumbar spine diagnosis rendered in October 2012 - specifically including myositis and spasms - the examiner should provide an opinion consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically-related to a period of ACDUTRA or active duty, to include the 1996 injury.  

The examiner should set forth complete rationale for all the conclusions reached-for each diagnosis-and an indication that he reviewed all pertinent evidence in a printed (typewritten) report.  

6.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination(s) sent to her by the pertinent VA medical facility.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of pertinent evidence (to particularly include all evidence added to the claims file since the last adjudication of the claims) and legal authority.  

9.  If any the benefit(s) sought on appeal remain denied, furnish to the Veteran and her representative an appropriate SSOC that includes citation to and discussion of all additional legal authority considered, along with reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


